Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to the Remarks filed 7/7/22.  Claims 1-20 are presented for examination. 
Art Rejection 
Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that
form the basis for the rejections under this section made in this Office action: A person shall be entitled to a patent unless —
 (a)(2) the claimed invention was described in a patent issued under section 151, or in 
an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Prasad, US Pub. No.20190179645. 
As to claim 1, Prasad discloses a system on a chip, comprising:
 a plurality of master pieces of equipment (234 fig.6); 
a plurality of slave resources including a first particular slave resource coupled to at least one element of the system on a chip intended to cooperate with the first particular slave resource during an operation of the system on a chip (see figs.4-6, [0023] to [0025]); 
an interconnection circuit coupled between the master pieces of equipment (208 fig.6), the slave resources and the at least one element (210 fig.4), the interconnection circuit configured to rout transactions between the master pieces of equipment, the slave resources and the at least one element (allowing the master device to share resources and communicate directly with peer devices via communication network, see [0014], [0023] to [0025]); and
 a processing circuit configured to allow a user of the system on a chip to implement within the system on a chip at least one configuration diagram of the system as defined by a set of configuration pieces of information assigned to the master pieces of equipment, to the slave resources, and to the at least one element (assigning system configuration); wherein the set of configuration pieces of information are configured to be used to define an assignment of at least one master piece of equipment to at least some of the slave resources; wherein the configuration pieces of information assigned to the at least one element are identical to the configuration pieces of information assigned to the first particular slave resource (installing the peer configuration to the salve device to an identical configuration state, see [0026] to [0027]).

As to claim 2, Prasad discloses a plurality of first particular slave resources coupled to a plurality of elements of the system on a chip (see [0014] to [0015)).

As to claim 3, Prasad discloses each slave resource belongs to a group formed at least by a peripheral, a feature of the peripheral, a first memory internal to the system on a chip, and a memory interface internal to the system on a chip and intended to be coupled to a second memory external to the system on a chip; at least one master piece of equipment is controllable by a microprocessor and includes an output port configured to emit transactions as well as an input port configured to receive transactions, the input port being considered as a slave resource and the output port as a master piece of equipment; a first particular slave resource belongs to a group formed by the peripheral, the feature of the peripheral, and the input port of the master piece of equipment controllable by the microprocessor; and the at least one element belongs to a group formed by a generator of at least one clock signal, a generator of at least one reset signal, and a power block and at least one configurable input/output pin of the system on a chip (see [0014] and [0026] to [0027], [0049]).

As to claim 4, Prasad discloses a set of configuration registers assigned to each slave resource and to each master piece of equipment, the set of configuration registers assigned to a slave resource being intended to store the configuration pieces of information assigned to the slave resource and a configuration controller configured to update contents of the sets of configuration registers with the set of configuration pieces of information under control of a first master piece of equipment called master manager piece of equipment (see [0026] to [0028}).

As to claim 5, Prasad discloses at least one piece of configuration information is intended to be attached to each transaction, and the processing circuit includes a verification module configured to verify whether a transaction emanating from a master piece of equipment and intended for an element coupled to a first particular slave resource is authorized to access the element, using the at least one piece of configuration information attached to the transaction as well as the configuration pieces of information assigned to the first particular slave resource (see [0032] to [0035}).

As to claim 6, Prasad discloses the verification module is configured to perform the verification downstream of the interconnection circuit (see [0041] to [0043}).

As to claim 6, Prasad discloses wherein the verification module includes, for each slave resource, an elementary verification module configured to access the set of configuration pieces of information assigned to the slave resource and for each element, an elementary verification module configured to access the configuration pieces of information assigned to the corresponding first particular slave resource (the slave device 234 may filter or identify the correct or desired peer configuration 204, such as matching a name or other descriptor with the appropriate peer configuration 204, see [0041] to [0043]).

As to claim 8, Prasad discloses wherein each elementary verification module assigned to a slave resource is connected by a dedicated link to the set of configuration registers assigned to the slave resource and each elementary verification module assigned to an element is connected by a dedicated link to the set of configuration registers assigned to the corresponding first particular slave resource (see [0036] to [0040)).

As to claim 9, Prasad discloses the set of configuration pieces of information comprises at least one identification piece of information assigned to each master piece of equipment (see fig.8, [0036] to [0040]).

As to claim 10, Prasad discloses the set of configuration pieces of information of the configuration diagram further comprises, for at least one slave resource, an inaccessibility piece of information intended to indicate that the slave resource is inaccessible by any master piece of equipment (see [0033] to [0035]).

As to claim 11, Prasad discloses the set of configuration pieces of information defining the configuration diagram further comprises for each non-inaccessible slave resource, a filtering piece of information intended to indicate whether the slave resource can be accessed by any master piece of equipment or by only one or more master pieces of equipment (see [0033] to [0035]).

As to claim 12, Prasad discloses the set of configuration pieces of information defining the configuration diagram further comprises for each non-inaccessible slave resource, a security piece of information intended to indicate whether the slave resource is accessible by a master piece of equipment in secure mode or not (see [0026] to [0028)).

 As to claim 13, Prasad discloses the set of configuration pieces of information defining the configuration diagram further comprises, for each non-inaccessible slave resource, a privileged piece of information intended to indicate whether the slave resource is accessible by a master piece of equipment in privileged mode or not (see [0026] to [0028}).

As to claim 14, Prasad discloses the slave resources include a plurality of second particular slave resources coupled at least to the same element of the system on a chip, and configured to be accessed by the master pieces of equipment, and the processing circuit includes a selection module configured to select the master piece of equipment authorized to access the at least one same element (see [0029] to [0033]).

As to claim 15, Prasad discloses the set of configuration pieces of information comprises at least one identification piece of information assigned to each master piece of equipment; and wherein the selection module includes at least one selection register configured to store the identification piece of information of the master piece of equipment authorized to access the at least one same element (see [0036] to [0038)).

As to claim 16, Prasad discloses a set of configuration registers assigned to each slave resource and to each master piece of equipment, the set of configuration registers assigned to a slave resource being intended to store the configuration pieces of information assigned to the slave resource, a configuration controller configured to update contents of the sets of configuration registers with the set of configuration pieces of information under control of a first master piece of equipment called master manager piece of equipment; and wherein the configuration controller is also configured to update a content of the at least one selection register (see fig.6, [0032] to [0035]).

As to claim 17, Prasad discloses at least one piece of configuration information is intended to be attached to each transaction, and the processing circuit includes a verification module configured to verify whether a transaction emanating from a master piece of equipment and intended for an element coupled to a first particular slave resource is authorized to access the element, using the at least one piece of configuration information attached to the transaction as well as the configuration pieces of information assigned to the first particular slave resource; and wherein the verification module also is configured to verify whether a transaction emanating from a master piece of equipment and intended for the at least one same element is authorized to access the same element, using the at least one piece of configuration information attached to the transaction as well as a content of the at least one selection register (see [0035] to [0038}).

As to claim 18, Prasad discloses the verification module includes, for each same element an elementary verification module configured to access the content of the at least one selection register (see [0039] to [0041)). 

As to claim 19, Prasad discloses the elementary verification module is connected to the at least one selection register by a specific link (see [0041] to [(0043)). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Prasad as in above and in view of Park et al., US Pub. No.20130059576. 
As to claim 20, Prasad does not specifically disclose a chip is a microcontroller or a microprocessor. However, Park discloses a chip is a microcontroller or a microprocessor (see [0106]). It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Park’s teachings into the computer system of Prasad to process data information because it would have interpreted and executed program instructions as well as handled arithmetic operations in a communication network.

Response to Arguments
Applicant's arguments filed 0n 7/7/2022  have been fully considered but they are not persuasive. 
Applicant asserts that the cited reference does not disclose a slave resources and the at least one element, the interconnection circuit configured to rout transactions between the master pieces of equipment, the slave resources and the at least one element and define an assignment of at least one master piece of equipment to at least some of the slave resources; wherein the configuration pieces of information assigned to the at least one element are identical to the configuration pieces of information assigned to the first particular slave resource.
Examiner respectfully disagree.  Examiner respectfully point out that Prasad discloses the Applicants claimed invention.  For example, Prasad discloses a plurality of slave resources (234 fig.4) including a first particular slave resource coupled to at least one element (assigning system configuration 210 fig.4) and the system on a chip intended to cooperate with the first particular slave resource (234 fig.4)  during an operation of the system on a chip (see figs.4-6, [0023] to [0025]) and defined by a set of configuration pieces of information assigned to the master pieces of equipment, to the slave resources, and to the at least one element (assigning system configuration); wherein the set of configuration pieces of information are configured to be used to define an assignment of at least one master piece of equipment to at least some of the slave resources; wherein the configuration pieces of information assigned to the at least one element are identical to the configuration pieces of information assigned to the first particular slave resource (in fig.4, the master device 208 receives the configuration request 236, the master device 208 retrieves the peer configuration 204 and return sends the peer configuration 204 to the network address or IP address specified by the configuration request 236. The peer configuration system 210 thus sends the peer configuration 204 as a response to the configuration request 236. The slave device 234 thus receives and installs the peer configuration 204, thus self-configuring the slave device 234 to an identical configuration state, see [0026] to [0027]).  This is equivalent to what is claimed.
Applicant’s arguments, with respect to the double patenting rejection have been fully considered and are persuasive.  The Double Patenting rejection has been withdrawn. 
As a result, cited prior art does disclose a system on a chip, as broadly claimed by the Applicants.  Applicants clearly have still failed to identify specific claim limitations that would define a clearly patentable distinction over prior art.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980. The fax phone number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free).
/KHANH Q DINH/Primary Examiner, Art Unit 2458